IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

BRUCE ROBERT HIGGINBOTHAM,                NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-1878

STATE OF FLORIDA,

     Appellee.
_________________________________/

Opinion filed September 4, 2014.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau
Chief, Criminal Appeals, Office of the Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.